—In an action to recover damages for personal injuries due to a defective hammer machine, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated January *57423, 1992, as directed him to supply the defendant third-party plaintiff and the third-party defendant with copies of a report and notes of the plaintiff’s expert pertaining to an inspection of the machine which had been conducted by the plaintiff’s expert prior to the commencement of this action.
Ordered the order is affirmed insofar as appealed from, with one bill of costs; and it is further,
Ordered that the plaintiff’s time to comply is extended until 30 days after service upon him of a copy of this decision and order, with notice of entry.
The plaintiff failed to show that the preliminary conference order dated March 4, 1991, resulted from a mistake (see, Saks v Rodney Hous. Corp., 84 AD2d 832), collusion, or fraud (see, Carney v New York Tel. Co., 158 AD2d 443). The court was therefore correct in directing the plaintiff to produce the report in compliance with the order. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.